Exhibit 10.1

Execution Copy

AMENDMENT NO. 7 TO LOAN AND SECURITY AGREEMENT

This AMENDMENT NO.7 TO LOAN AND SECURITY AGREEMENT, dated as of December 28,
2012 (this “Amendment No. 7”), is by and among Wells Fargo Capital Finance, LLC,
successor by merger to Wachovia Capital Finance Corporation (New England), in
its capacity as agent pursuant to the Loan Agreement defined below (in such
capacity, “Agent”), the parties to the Loan Agreement as lenders (individually,
each a “Lender” and collectively, “Lenders”), Viasystems Technologies Corp.,
L.L.C., a Delaware limited liability company (“Technologies”), Viasystems
Corporation, an Oregon corporation formerly known as Merix Corporation
(“Merix”), Viasystems North America, Inc., a Delaware corporation formerly known
as DDi Corp. (“DDi Corp.”), DDi Intermediate Holdings Corp., a California
corporation (“DDi Intermediate”), DDi Capital Corp., a California corporation
(“DDi Capital”), DDi Global Corp. a California corporation (“DDi Global”), DDi
Sales Corp., a Delaware corporation (“DDi Sales”), DDi North Jackson Corp., an
Ohio corporation (“DDi NJC”), DDi Milpitas Corp., a Delaware corporation (“DDi
Milpitas”), Coretec Holdings Inc., a Delaware corporation (“Coretec Holdings”),
DDi Cleveland Holdings Corp., a Delaware corporation (“DDi Cleveland Holdings”),
DDi Denver Corp., a Colorado corporation (“DDi Denver”), Coretec Building Inc.,
a Colorado corporation (“Coretec Building”), DDi Cleveland Corp., an Ohio
corporation (“DDi Cleveland”), and Trumauga Properties, Ltd., an Ohio limited
liability company, (“Trumauga” and together with Merix, Technologies, DDi Corp.,
DDi Intermediate, DDi Capital, DDi Global, DDi Sales, DDi NJC, DDi Milpitas,
Coretec Holdings, DDi Cleveland Holdings, DDi Denver, Coretec Building and DDi
Cleveland, each a “Borrower” and collectively, “Borrowers”), Viasystems, Inc., a
Delaware corporation (“Parent”), Viasystems International, Inc., a Delaware
corporation (“International”) and Merix Asia, Inc., an Oregon corporation
(“Asia” and together with Parent and International, each individually a
“Guarantor” and collectively, “Guarantors”).

W I T N E S S E T H:

WHEREAS, Agent, Lenders, Borrowers and Guarantors are parties to financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Loan and Security Agreement, dated as of February 16, 2010, by
and among Agent, Lenders, Borrowers and Guarantors, as amended or supplemented
by Amendment No. 1 to Loan and Security Agreement, dated as of March 24, 2010,
Amendment No. 2 to Loan and Security Agreement and Waiver, dated as of August 2,
2011, Amendment No. 3 to Loan and Security Agreement, dated as of December 8,
2011, Amendment No. 4 to Loan and Security Agreement and Consent, dated as of
April 3, 2012, Amendment No. 5 to Loan and Security Agreement and Other
Financing Documents and Consent, dated as of April 16, 2012, Amendment No. 6 to
Loan and Security Agreement and Waiver, dated as of April 30, 2012, and Borrower
Joinder Agreement, dated June 27, 2012 (as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”) and all other agreements, documents and instruments referred
to therein or at any time executed or delivered in connection therewith or
related thereto, including, without limitation, this Amendment No. 7 (all of the
foregoing, including the Loan Agreement, as the same now exist or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced,
being collectively referred to herein as the “Financing Agreements”);



--------------------------------------------------------------------------------

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders agree to
amend certain provisions of the Loan Agreement and Agent and Lenders have agreed
to make such amendments, subject to the terms and conditions set forth herein;

WHEREAS, by this Amendment No. 7, Agent, Lenders, Borrowers and Guarantors
intend to evidence such amendments on the terms and subject to the conditions
contained herein;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

1. Definitions.

(a) Additional Definitions. As used herein, the following terms shall have the
meanings given to them below and the Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition and not in limitation, in
correct alphabetical sequence the following definitions:

(i) “Amendment No. 7” shall mean Amendment No. 7 to Loan and Security Agreement,
dated as of December 21, 2012, by and among Borrowers, Guarantors, Agent and
Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

(ii) “Amendment No. 7 Effective Date” shall mean the first date on which the
conditions precedent set forth in Section 3 of Amendment No. 7 are satisfied.

(b) Amendments to Definitions.

(i) Eligible Equipment. The definition of “Eligible Equipment” in Section 1.43
of the Loan Agreement is hereby amended by deleting the phrase “on the date
hereof” and substituting “on the Amendment No. 7 Effective Date” therefor.

(ii) Equipment Availability. The definition of “Equipment Availability” in
Section 1.48 of the Loan Agreement is hereby amended by deleting the proviso to
such Section in its entirety and substituting the following therefor: “provided,
that, the Equipment Availability shall be reduced, as of the first day of each
month, commencing on February 1, 2013, by an amount equal to $333,333.33.”

(c) Interpretation. For purposes of this Amendment No. 7, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Loan Agreement as amended by this Amendment No. 7.

 

2



--------------------------------------------------------------------------------

2. Representations, Warranties and Covenants.

(a) Each Borrower and Guarantor, jointly and severally, represents and warrants
to Agent and Lenders as follows, which representations and warranties are
continuing and shall survive the execution and delivery hereof, the truth and
accuracy of which are a continuing condition of the making or providing of any
Loans to Borrowers:

(i) this Amendment No. 7 and each other agreement (if any) to be executed and
delivered by each Borrower and Guarantor in connection herewith, with, to or in
favor of Agent or Lenders (together with this Amendment No. 7, the “Amendment
Documents”) has been duly authorized, executed and delivered by all necessary
action of each Borrower and Guarantor, and is in full force and effect, and the
agreements and obligations of each Borrower and Guarantor contained herein
constitute legal, valid and binding obligations of Borrowers and Guarantors
enforceable against Borrowers and Guarantors in accordance with their terms,
except as expressly modified or waived hereby and as enforceability is limited
by bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefore may be brought;

(ii) no action of, or filing with, or consent of any Governmental Authority, and
no approval or consent of any other Person, is or will be required to authorize,
or is or will be otherwise required in connection with, the execution, delivery
and performance by any Borrower or Guarantor of this Amendment No. 7 and the
other Amendment Documents;

(iii) on the date hereof, no Default or Event of Default exists or has occurred
and is continuing; and

(iv) the execution, delivery and performance of this Amendment No. 7 and the
other Amendment Documents (A) is within each Borrower’s and Guarantor’s limited
liability company or corporate powers and (B) are not in contravention of law or
the terms of any Borrower’s or Guarantor’s certificate or articles of
incorporation or formation, operating agreement, by laws, or other
organizational documentation, or any indenture, agreement or undertaking
(including, without limitation, the Indenture) to which any Borrower or
Guarantor is a party or by which any Borrower or Guarantor or its property is
bound.

3. Conditions Precedent. This Amendment No. 7 shall only be effective upon the
satisfaction of each of the following conditions precedent in a manner
satisfactory to Agent:

(a) Agent shall have received counterparts of this Amendment No. 7, duly
authorized, executed and delivered by Borrowers, Guarantors and Lenders; and

(b) no Default or Event of Default shall exist or have occurred and be
continuing.

4. General.

(a) Effect of this Amendment. Except as expressly provided herein, no other
changes or modifications to the Financing Agreements are intended or implied,
and in all other respects the Financing Agreements are hereby specifically
ratified, restated and confirmed by all parties hereto as of the date hereof. To
the extent any conflict exists between the terms of this Amendment No. 7 and the
other Financing Agreements, the terms of this Amendment No. 7 shall control.

 

3



--------------------------------------------------------------------------------

(b) Governing Law. The validity, interpretation and enforcement of this
Amendment No. 7 and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

(c) Jury Trial Waiver. BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AMENDMENT NO. 7 OR ANY OF THE OTHER FINANCING
AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO IN RESPECT OF THIS AMENDMENT NO. 7 OR ANY OF THE OTHER
FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT ANY BORROWER, ANY GUARANTOR, ANY AGENT OR
ANY LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AMENDMENT NO. 7
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(d) Binding Effect. This Amendment No. 7 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

(e) Waiver, Modification, Etc. No provision or term hereof may be modified,
altered, waived, discharged or terminated orally, but only by an instrument in
writing executed by the party against whom such modification, alteration,
waiver, discharge or termination is sought to be enforced.

(f) Further Assurances. Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment
No. 7.

(g) Entire Agreement. This Amendment No. 7, together with the other Amendment
Documents, represent the entire agreement and understanding concerning the
subject matter hereof and thereof among the parties hereto, and supersedes all
other prior agreements, understandings, negotiations and discussions,
representations, warranties, commitments, proposals, offers and contracts
concerning the subject matter hereof and thereof, whether oral or written.

 

4



--------------------------------------------------------------------------------

(h) Counterparts, etc. This Amendment No. 7 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 7 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 7. Any party delivering an executed
counterpart of this Amendment No. 7 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 7, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 7.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 7 to be
duly executed and delivered by their authorized officers as of the date first
above written.

 

BORROWERS VIASYSTEMS CORPORATION, formerly known as Merix Corporation By:  

    /s/ Gerald G. Sax

Name: Gerald G. Sax Title: VP, CFO and Treasurer VIASYSTEMS TECHNOLOGIES CORP.,
L.L.C. By:  

    /s/ Gerald G. Sax

Name: Gerald G. Sax Title: Sr. VP and CFO VIASYSTEMS NORTH AMERICA, INC., By:  

    /s/ Gerald G. Sax

Name: Gerald G. Sax Title: VP, CFO and Treasurer DDI INTERMEDIATE HOLDINGS CORP.
By:  

    /s/ Gerald G. Sax

Name: Gerald G. Sax Title: VP, CFO and Treasurer DDI CAPITAL CORP. By:  

    /s/ Gerald G. Sax

Name: Gerald G. Sax Title: VP, CFO and Treasurer DDI GLOBAL CORP. By:  

    /s/ Gerald G. Sax

Name: Gerald G. Sax Title: VP, CFO and Treasurer

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

DDI SALES CORP. By:  

    /s/ Gerald G. Sax

Name: Gerald G. Sax Title: VP, CFO and Treasurer DDI NORTH JACKSON CORP. By:  

    /s/ Gerald G. Sax

Name: Gerald G. Sax Title: VP, CFO and Treasurer DDI MILPITAS CORP. By:  

    /s/ Gerald G. Sax

Name: Gerald G. Sax Title: VP, CFO and Treasurer CORETEC HOLDINGS INC. By:  

    /s/ Gerald G. Sax

Name: Gerald G. Sax Title: VP, CFO and Treasurer DDI CLEVELAND HOLDINGS CORP.
By:  

    /s/ Gerald G. Sax

Name: Gerald G. Sax Title: VP, CFO and Treasurer DDI DENVER CORP. By:  

    /s/ Gerald G. Sax

Name: Gerald G. Sax Title: VP, CFO and Treasurer CORETEC BUILDING INC. By:  

    /s/ Gerald G. Sax

Name: Gerald G. Sax Title: VP, CFO and Treasurer

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

DDI CLEVELAND CORP. By:  

    /s/ Gerald G. Sax

Name: Gerald G. Sax Title: VP, CFO and Treasurer TRUMAUGA PROPERTIES, LTD. By:  

    /s/ Gerald G. Sax

Name: Gerald G. Sax Title: VP, CFO and Treasurer GUARANTORS VIASYSTEMS, INC. By:
 

    /s/ Gerald G. Sax

Name: Gerald G. Sax Title: Sr. VP and CFO VIASYSTEMS INTERNATIONAL, INC. By:  

    /s/ Gerald G. Sax

Name: Gerald G. Sax Title: Sr. VP and CFO MERIX ASIA, INC. By:  

    /s/ Gerald G. Sax

Name: Gerald G. Sax Title: VP

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

AGENT WELLS FARGO CAPITAL FINANCE, LLC, successor by merger to Wachovia Capital
Finance Corporation (New England), as Agent By:  

    /s/ Barry Felker

Name: Barry Felker Title: Vice President LENDERS WELLS FARGO CAPITAL FINANCE,
LLC, successor by merger to Wachovia Capital Finance Corporation (New England)
By:  

    /s/ Barry Felker

Name: Barry Felker Title: Vice President